Citation Nr: 0706803	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  04-38 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a seizure disorder, 
claimed as due to inservice herbicide exposure.

2.  Entitlement to service connection for kidney damage, 
claimed as due to inservice herbicide exposure.

3.  Entitlement to service connection for diabetes mellitus, 
Type 2, claimed as due to inservice herbicide exposure.

4.  Entitlement to service connection for schizoid 
personality, psychosis, and neurosis, claimed as due to 
inservice herbicide exposure.

5.  Entitlement to service connection for peripheral 
neuropathy, claimed as due to inservice herbicide exposure.

6.  Entitlement to service connection for a disability 
manifested by swollen glands in the groin, neck, and 
underarms, claimed as due to inservice herbicide exposure.

7.  Entitlement to service connection for headaches, claimed 
as due to inservice herbicide exposure.

8.  Entitlement to service connection for a disability 
manifested by muscle fatigue, claimed as due to inservice 
herbicide exposure.

9.  Entitlement to service connection for a nerve condition 
of the shoulders, arms, knees, and ankles, claimed as due to 
inservice herbicide exposure.

10.  Entitlement to service connection for eye disability 
manifested by vision problems, claimed as due to inservice 
herbicide exposure.

11.  Entitlement to service connection for a disability 
manifested by unusual sweating, claimed as due to inservice 
herbicide exposure.

12.  Entitlement to service connection for shingles, claimed 
as due to inservice herbicide exposure.

13.  Entitlement to service connection for a disability 
manifested by shaking and numbness, claimed as due to 
inservice herbicide exposure.

14.  Entitlement to service connection for the cause of the 
death of the veteran's daughter, claimed as due to the 
veteran's inservice herbicide exposure.

15.  Entitlement to service connection for acquired 
psychiatric disorder of the veteran's son, claimed as due to 
the veteran's inservice herbicide exposure.

16.  Entitlement to service connection for a prostate 
condition, claimed as due to inservice herbicide exposure.

17.  Entitlement to service connection for a disability 
manifested by bladder spasms, claimed as due to inservice 
herbicide exposure.

18.  Entitlement to service connection for a disability 
manifested by sexual problems, including burning ejaculation, 
claimed as due to inservice herbicide exposure.

19.  Entitlement to service connection for tinea cruris, 
claimed as due to inservice herbicide exposure.

20.  Entitlement to service connection for a disability 
manifested by increased sensitivity to heat and sun exposure, 
claimed as due to inservice herbicide exposure.

21.  Entitlement to service connection for spinal cord 
dysfunction, claimed as due to inservice herbicide exposure.

22.  Entitlement to service connection for residuals of 
dental trauma, claimed as due to inservice herbicide 
exposure.  

23.  Entitlement to service connection for a dental 
condition, for treatment purposes, claimed as due to 
inservice herbicide exposure.

24.  Entitlement to service connection for a total disability 
rating due to individual unemployability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to July 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was scheduled to appear at a hearing before a 
Veterans Law Judge at the RO on January 9, 2007.  However, 
that day, the veteran informed his service organization that 
he had to cancel the scheduled hearing, due to severe weather 
conditions.  He requested that his hearing be rescheduled in 
the Spring or Summer of 2007.

The Board finds that the veteran attempted to cancel the 
hearing on January 9, 2007, and thus, should be afforded an 
opportunity to reschedule.

Pursuant to 38 C.F.R. § 20.700(a) (2006), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  At no time during the appeal 
period did the veteran withdraw his request to appear at a 
personal hearing before a Veterans Law Judge at the RO.  Good 
cause having been shown, the case is remanded for the 
appellant to be scheduled for a personal hearing before a 
Veterans Law Judge sitting at the RO.

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should appropriately schedule the 
veteran for a Board hearing at the RO .  
The RO should notify the veteran and his 
representative of the date, time and 
place of the hearing.  After the hearing 
is conducted, or in the event the veteran 
withdraws his hearing request or fails to 
report for the hearing, the claims file 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr. 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



